DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is not clear as to what is being referred to by using the phrase, “designated location is one or more of a yard or a maintenance shed.”  The claim is not clear based on the yard, in the case that the vehicle is any wheeled vehicle however is not a locomotive, is a yard a person’s front yard?  The claim is being interpreted as a rail yard that rail vehicles/locomotives are kept.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-8 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kellner US 2009/0248226.

Regarding claim 1, Kellner discloses a vehicle control system comprising: 

a vehicle having a traction motor and one or more sensors, the traction motor configured to provide tractive effort for propelling the vehicle, the one or more sensors configured to measure one or more performance conditions of the vehicle (in at least paragraphs [0022-0023], axle tachometers with bi-direction information may be used to detect direction of rotation of axles or back emf data of traction motors may be used to detect direction of rotation of axles and further monitoring traction motor current levels); and 

a controller having one or more processors communicatively coupled with the traction motor, the controller configured to select one or more baseline conditions that designate operational conditions under which the vehicle is to operate, the controller also configured to monitor the one or more performance conditions of the vehicle measured by the one or more sensors, wherein the performance conditions are generated by the vehicle during operation of the vehicle according to the operational conditions designated by the one or more baseline conditions (in at least paragraphs [0022-0023], wherein the information can be obtained by monitoring the traction motor current levels and comparing the data with the expected current levels for the voltage and/or frequency applied to them and further paragraph [0027], the controller 24 may be a controller/processor that is integrated in the communication module or an onboard controller/processor), 

wherein the controller is configured to identify one or more of a flashover condition or a plugging condition of the vehicle by comparing the performance conditions that are generated by the vehicle during operation of the vehicle with the one or more baseline conditions, the flashover condition or the plugging condition causing degradation of one or more components of the vehicle (in at least paragraph [0023], wherein plugging information (traction motors rotating in a direction opposite to the direction that the 

Regarding claim 19, Kellner discloses a vehicle control system comprising: 

a vehicle having a traction motor and one or more sensors, the traction motor configured to provide tractive effort for propelling the vehicle, the one or more sensors configured to measure one or more performance conditions of the vehicle (in at least paragraphs [0022-0023], axle tachometers with bi-direction information may be used to detect direction of rotation of axles or back emf data of traction motors may be used to detect direction of rotation of axles and further monitoring traction motor current levels); and   

a controller having one or more processors communicatively coupled with the traction motor, the controller configured to select one or more baseline conditions that designate operational conditions under which the vehicle is to operate, the controller also configured to monitor the one or more performance conditions of the vehicle measured by the one or more sensors, wherein the performance conditions are generated by the vehicle during operation of the vehicle according to the operational conditions designated by the one or more baseline conditions  (in at least paragraphs [0022-0023], wherein the information can be obtained by monitoring the traction motor current levels and comparing the data with the expected current levels for the voltage and/or frequency applied to them and further paragraph [0027], the controller 24 may be a controller/processor that is integrated in the communication module or an onboard controller/processor),

 wherein the controller is configured to identify one or more of a flashover condition or a plugging condition of the vehicle by determining that a variance in the performance conditions that are generated by the vehicle during operation of the vehicle exceeds one or more designated thresholds, the flashover 

Regarding claim 2, Kellner discloses the limitations of claim 1 as shown above.  Kellner further discloses the vehicle control system, wherein the traction motor is a direct current electric traction motor (in at least paragraph [0023], in the case of a DC motor).  

Regarding claim 3, Kellner discloses the limitations of claim 1 as shown above.  Kellner further discloses the vehicle control system, wherein the controller is configured to identify the one or more components of the vehicle that are degraded based on the one or more of the flashover condition or the plugging condition that is identified (in at least paragraph [0023], wherein plugging information (traction motors rotating in a direction opposite to the direction that the locomotive is trying to rotate the traction motors can be used. This information can be obtained by monitoring the traction motor current levels and comparing the data with the expected current levels for the voltage and/or frequency applied to them and a fault condition (plugging condition) is determined based on the severity and the duration of the current mismatch), and determine a responsive action based on the identified one or more components of the vehicle that are degraded (in at least paragraphs [0023] and [0042], wherein when the direction of movement leads to a fault condition, then an alarm is generated so that the operator can take appropriate action or the train is stopped).  

	Regarding claim 4, Kellner discloses the limitations of claim 1 as shown above.  Kellner further discloses the vehicle control system, wherein the responsive action includes one or more of repairing the degraded component, replacing the degraded component, braking the vehicle (in at least paragraphs [0023] and [0042], wherein when the direction of movement leads to a fault condition, then an alarm is 

	Regarding claim 5, Kellner discloses the limitations of claim 1 as shown above.  Kellner further discloses the vehicle control system, wherein the flashover condition or the plugging condition of the vehicle is identified responsive to determining that a variance in the performance conditions that are generated by the vehicle exceeds one or more designated thresholds (in at least paragraph [0023], wherein plugging information (traction motors rotating in a direction opposite to the direction that the locomotive is trying to rotate the traction motors can be used. This information can be obtained by monitoring the traction motor current levels and comparing the data with the expected current levels for the voltage and/or frequency applied to them and a fault condition (plugging condition) is determined based on the severity and the duration of the current mismatch).  

	Regarding claim 6, Kellner discloses the limitations of claim 1 as shown above.  Kellner further discloses the vehicle control system of claim 1, wherein the controller is configured to identify the one or more of the flashover condition or the plugging condition of the vehicle by comparing the performance conditions that are generated by the vehicle during operation of the vehicle with performance conditions that are generated by at least one other vehicle (in at least paragraphs [0023], and [0041-0042], wherein plugging information (traction motors rotating in a direction opposite to the direction that the locomotive is trying to rotate the traction motors can be used. This information can be obtained by monitoring the traction motor current levels and comparing the data with the expected current levels for the voltage and/or frequency applied to them and a fault condition (plugging condition) is determined based on the severity and the duration of the current mismatch and further the direction of movement of the remote locomotive is compared to that of the lead locomotive in order to detect if the lead locomotive and remote locomotive match (meaning no faults) or if there is not a match a fault is determined).  

	Regarding claim 7, Kellner discloses the limitations of claim 6 as shown above.  Kellner further discloses the vehicle control system, wherein the at least one other vehicle is a fleet of vehicles (in at 

	Regarding claim 8, Kellner discloses the limitations of claim 6 as shown above.  Kellner further discloses the vehicle control system, wherein the at least one other vehicle is a designated healthy vehicle (in at least paragraphs [0023], and [0041-0042], wherein plugging information (traction motors rotating in a direction opposite to the direction that the locomotive is trying to rotate the traction motors can be used. This information can be obtained by monitoring the traction motor current levels and comparing the data with the expected current levels for the voltage and/or frequency applied to them and a fault condition (plugging condition) is determined based on the severity and the duration of the current mismatch and further the direction of movement of the remote locomotive is compared to that of the lead locomotive (designated healthy vehicle) in order to detect if the lead locomotive and remote locomotive match (meaning no faults) or if there is not a match a fault is determined).    

	Regarding claim 20, Kellner discloses the limitations of claim 19 as shown above.  Kellner further discloses the vehicle control system, wherein the controller is configured to identify the one or more of the flashover condition or the plugging condition of the vehicle by comparing the performance conditions that are generated by the vehicle during operation of the vehicle with performance conditions that are generated by at least one other vehicle (in at least paragraphs [0023], and [0041-0042], wherein plugging information (traction motors rotating in a direction opposite to the direction that the locomotive is trying to rotate the traction motors can be used. This information can be obtained by monitoring the traction motor current levels and comparing the data with the expected current levels for the voltage and/or frequency .       

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellner US 2009/0248226 in view of Connolly US 2014/0330604.
	
Regarding claim 9, Kellner discloses the limitations of claim 1 as shown above.  Kellner fails to explicitly disclose however Connolly teaches the vehicle control system, wherein the controller is configured to monitor the one or more performance conditions of the vehicle generated by the vehicle during operation of the vehicle at a designated location (in at least paragraph [0015], wherein wheel wear is checked prior to departing a rail yard).  It would have been obvious to a person of ordinary skill in the art at the time of 

	Regarding claim 10, the combination of Kellner and Connolly teaches the limitations of claim 9 as shown above.  Kellner fails to explicitly disclose however Connolly teaches the vehicle control system, wherein the designated location is one or more of a yard or a maintenance shed (in at least paragraph [0015], wherein wheel wear is checked prior to departing a rail yard).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle control system and fault detection as disclosed by Kellner with the inspection at a rail yard as taught by Connolly in order to ensure the safety of a vehicle prior to leaving so that no issues exist on an upcoming trip.     

Claims 11-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2013/0158894 in view of Kellner US 2009/0248226.

	Regarding claim 11, Lee discloses a vehicle control system comprising: 

a vehicle having a wheel (train wheel in abstract and throughout document), and one or more sensors (tachometer used to measure the revolution and speed of a train), the one or more sensors configured to measure one or more performance conditions of the wheel (tachometer used to measure the revolution and speed of a train in at least paragraph [0068]); and 

a controller having one or more processors communicatively coupled with the traction motor, the controller configured to select one or more baseline conditions of the wheel that designate operational conditions under which the wheel is to operate, the controller also configured to monitor the one or more performance conditions of the wheel generated by the wheel measured by the one or more sensors, wherein the performance conditions are generated by the wheel during operation of the vehicle according to the operational conditions designated by the one or more baseline conditions (in at least paragraphs 

wherein the controller is configured to identify a degraded wheel of the vehicle by comparing the performance conditions that are generated by the wheel during operation of the vehicle with the one or more baseline conditions (in at least paragraphs [0068-0069], wherein the wheel revolution and train speed are measured by the tachometer, the train position is then measured and once the revolution, speed and moved distance of the train are calculated, the wheel size is determined (using formula from paragraph [0051], and then the abrasiveness is measured wherein an original wheel size is given as 100% (baseline), and further in paragraph [0071], wherein the information generated during operation of a train can be accumulated by comparing a wheel size measured at a start point with that measured at the time of arrival, which can also be used as a base data for verification if a problem occurs).

Lee fails to explicitly disclose however Kellner teaches a vehicle having a traction motor and the traction motor is configured to provide tractive effort for propelling the vehicle (in at least paragraphs [0022-0023], axle tachometers with bi-direction information may be used to detect direction of rotation of axles or back emf data of traction motors may be used to detect direction of rotation of axles and further monitoring traction motor current levels).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle control system and measuring apparatus of train wheel wear as disclosed by Lee with the traction motor and flashover condition as taught by Kellner in order to ensure proper operation of the train and ensure the safety of the train.





Regarding claim 14, the combination of Lee and Kellner teaches the limitations of claim 13 as shown above.  Lee further discloses the vehicle control system, wherein the responsive action includes one or more of repairing the degraded wheel, replacing the degraded wheel, braking the vehicle, or cutting power to the traction motor (in at least paragraph [0071], wherein the measure of the train wheel wear enables wheel repairs through automatic performance of data for maintenance and repair of the train before destruction of wheels at a base section free from interference of a repairman).  Kellner also teaches this feature (in at least paragraphs [0023] and [0042], wherein when the direction of movement leads to a fault condition, then an alarm is generated so that the operator can take appropriate action or the train is stopped).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle control system and measuring apparatus of train wheel wear as disclosed by Lee with the traction motor and flashover condition as taught by Kellner in order to ensure proper operation of the train and ensure the safety of the train.




	Regarding claim 18, the combination of Lee and Kellner teaches the limitations of claims 17 as shown above.  Lee further discloses the vehicle control system, wherein the one or more baseline conditions includes a wheel radius threshold, wherein the controller is configured to identify the degraded wheel of the vehicle by comparing the rolling radius of the wheel with the wheel radius threshold (in at least paragraphs [0068-0069], wherein the wheel revolution and train speed are measured by the tachometer, the train position is then measured and once the revolution, speed and moved distance of the train are calculated, the wheel size is determined (using formula from paragraphs [0050-0051], wherein the size of the wheel takes into account the radius of the wheel, and then the abrasiveness is measured wherein an original wheel size is given as 100% (baseline), and further in paragraph [0071], wherein the information generated during operation of a train can be accumulated by comparing a wheel size measured at a start point with that measured at the time of arrival, which can also be used as a base data for verification if a problem occurs).  

  


s 11-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2013/0158894 in view of Kellner US 2009/0248226 and further in view of Kumar US 2015/0193992.

Regarding claim 15, the combination of Lee and Kellner teaches the limitations of claim 11 as shown above.  Lee fails to explicitly disclose however Kumar teaches the vehicle control system, wherein the controller is configured to identify the degraded wheel of the vehicle by comparing the performance conditions with one or more baseline conditions associated with at least one other wheel (in at least paragraph [0045], wherein rotational speeds of two or more wheels 104 of the same vehicle are compared to determine if any of the wheels demonstrate faster rotational speeds than one or more other wheels, and determines an examined wheel has a damaged portion).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle control system and measuring apparatus of train wheel wear as disclosed by Lee with the comparison and wear determination as taught by Kumar in order to ensure the safety of the train and detects problems prior to serious hazards occurring.

Regarding claim 16, the combination of Lee, Kellner, and Kumar teaches the limitations of claim 15 as shown above.  Lee fails to explicitly disclose however Kumar teaches the vehicle control system, wherein the at least one other wheel is a designated healthy wheel (in at least paragraph [0045], wherein rotational speeds of two or more wheels 104 of the same vehicle are compared to determine if any of the wheels demonstrate faster rotational speeds than one or more other wheels, and determines an examined wheel has a damaged portion).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle control system and measuring apparatus of train wheel wear as disclosed by Lee with the comparison and wear determination as taught by Kumar in order to ensure the safety of the train and detects problems prior to serious hazards occurring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669